                      UNITED STATES BANKRUPTCY COURT
                             Western District of Texas

                                                                Bankruptcy Case
                                                                                19−10926−tmd
                                                                           No.:
                                                                   Chapter No.: 7
                                                                         Judge: Tony M. Davis
IN RE: Orly Genger , Debtor(s)




                                        NOTICE OF HEARING

PLEASE TAKE NOTICE that a hearing will be held

     at   Austin Courtroom 1, Homer Thornberry Judicial Bldg., 903 San Jacinto, Austin, TX 78701

     on   10/23/19 at 02:00 PM

     Hearing to Consider and Act Upon the Following: (Related Document(s): 59 Application to Employ Special
     Counsel, Kasowitz Benson Torres LLP (21 Day Objection Language) filed by Brian Talbot Cumings for
     Trustee Ron Satija ) Hearing Scheduled For 10/23/2019 at 02:00 PM at Austin Courtroom 1 ...COURT
     REQUEST THE HEARING... (Lopez, Jennifer)


Dated: 10/7/19
                                                         Yvette M. Taylor
                                                         Clerk, U. S. Bankruptcy Court




                                                                                         [Hearing Notice (BK)] [NtchrgBKap]
                                               United States Bankruptcy Court
                                                 Western District of Texas
In re:                                                                                                     Case No. 19-10926-tmd
Orly Genger                                                                                                Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0542-1                  User: lopezj                       Page 1 of 1                          Date Rcvd: Oct 07, 2019
                                      Form ID: 132                       Total Noticed: 6


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 09, 2019.
db             +Orly Genger,   210 Lavaca St.,   Unit 1903,    Austin, TX 78701-4582
aty            +John Dellaportas,   Emmet Marvin & Martin LLP,    120 Broadway 32nd FL,
                 New York, NY 10271-3291
intp           +D&K GP LLC,   c/o Jordan Holzer & Ortiz, PC,    500 N. Shoreline Blvd.,    Suite 900,
                 Corpus Christi, TX 78401-0341
intp            Dalia Genger,   c/o Jordan, Holzer & Ortiz,    500 N SHORELINE BLVD,    STE 900,
                 CORPUS CHRISTI, TX 784010341
cr             +SureTec Insurance Company,   Clark Hill Strasburger,    901 Main St #6000,
                 Dallas, TX 75202-3748
cr              TPR Investment Associates, Inc.,   c/o Streusand Landon Ozburn & Lemmon,
                 1801 S. MoPac Expressway,   Suite 320,   Austin, TX 78746

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 09, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 7, 2019 at the address(es) listed below:
              Aaron Michael Kaufman    on behalf of Creditor Arie Genger akaufman@dykema.com,
               dandreacchi@dykema.com;pelliott@dykema.com
              Brian Talbot Cumings    on behalf of Trustee Ron Satija bcumings@gdhm.com, ctrickey@gdhm.com
              Danielle Nicole Rushing    on behalf of Creditor Arie Genger drushing@dykema.com,
               lvasquez@dykema.com;docketsat@dykema.com
              Deborah D. Williamson    on behalf of Creditor Arie Genger dwilliamson@dykema.com,
               mlongoria@dykema.com;docketsat@dykema.com
              Eric J. Taube    on behalf of Debtor Orly Genger eric.taube@wallerlaw.com,
               sherri.savala@wallerlaw.com;annmarie.jezisek@wallerlaw.com
              Jay Ong    on behalf of Interested Party    The Orly Genger 1993 Trust jong@munsch.com,
               amays@munsch.com
              Raymond W. Battaglia    on behalf of Creditor Eric Herschmann rbattaglialaw@outlook.com
              Ron Satija    rsatija@satijatrustee.com,
               ecf@satijatrustee.com;rs135@trustesolutions.com;RS135@trustesolutions.net;rsatija@ecf.inforuptcy.
               com;laura@satijatrustee.com
              Ryan Brent DeLaune    on behalf of Creditor   SureTec Insurance Company
               ryan.delaune@clarkhillstrasburger.com, yvette.squirrell@clarkhillstrasburger.com
              Sabrina L. Streusand    on behalf of Creditor   TPR Investment Associates, Inc.
               streusand@slollp.com, prentice@slollp.com
              Sabrina L. Streusand    on behalf of Creditor Sagi Genger streusand@slollp.com,
               prentice@slollp.com
              Shelby A. Jordan    on behalf of Interested Party Dalia Genger sjordan@jhwclaw.com,
               ecf@jhwclaw.com
              Shelby A. Jordan    on behalf of Interested Party   D&K GP LLC sjordan@jhwclaw.com,
               ecf@jhwclaw.com
              United States Trustee - AU12    ustpregion07.au.ecf@usdoj.gov
                                                                                              TOTAL: 14
